DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment/Arguments
2.	Applicant’s arguments, regarding the amended claims, filed 08/27/2021, have been fully considered and are persuasive. The rejection of the claims, made in the previous office action mailed on 6/21/2021, have been withdrawn. 

Allowed claims
3.	In response to the Applicant’s amendments received on 08/27/2021, the Examiner has made a thorough review of the amended claims, the applicant’s arguments, and the applicant’s originally filed specification. Meanwhile, an updated search of applicable prior art has been made. No prior art alone or in combination in record has been found to teach the combination of the features in the same field of endeavor or for solving the same problem as claimed invention. Independent claims 1, 8, and 15 are allowable over the prior art of record. The remaining claims are dependent of claims 1, 8, and 15 respectively, therefore, are allowed.

Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376.  The examiner can normally be reached on 8:30am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        9/7/2021